Mr. Justice Sterrett
delivered the opinion of the court,
The questions involved in the ease stated have been so elaborately discussed by the learned president of the common pleas that it is unnecessary for us to do more than affirm the judgment for the reasons so clearly and forcibly presented in his opinion.
In the language of the testator, the additional bequest of “five hundred dollars a year,” to his wife is “ to be paid to her yearly, in each and every year during her natural life, . . . out of the rents accruing under and from the lease of coal to the Wilkes-Barre Coal and Iron Company, if the said rents fail not to be paid ; the same to depend upon the payment of rents under said lease sufficient at least to pay the legacies herein charged thereon, and not to be paid out of or charged on any other part of my estate.” The coal referred to was then leased for a term of years ending January 1st 1914. The product of that coal property, in theshapé of annually accruing rents, was manifestly the fund out of which the testator intended the annuity to bé paid, and upon which, exclusively and in relief of every other part of his estate, it is by necessary implication charged. The then existing lease and the name of the lessee are mentioned merely as descriptive of the property whence the income was to be derived with which the annuity charged thereon should be paid ; or, in the language of the court below, “ the lease of coal to the Wilkes-Barre Coal and Iron Company ” must be regarded, not as in itself the object of the charge, but as descriptive only of the source from which the rents were to issue upon which the legacy was charged. The only contingencies in which the testator appears to have contemplated even a temporary suspension or cessation of the annuity, or any part thereof, are the failure of rents or income from that particular property, or such decrease in the amount of income as would render it insufficient to pay the legacies charged thereon. But, as has already been suggested, the reasons given in support of the judgment are entirely satisfactory and need not be repeated.
Judgment affirmed.